IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

JEFFREY KATES,                            NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D13-2689
                                                   1D13-2895
JANE KATES,

      Appellee.
_____________________/


Opinion filed August 13, 2014.

An appeal from the Circuit Court for Escambia County.
Thomas R. Santurri, Judge.

Howard P. Newman, North Palm Beach, for Appellant.

Gregory D. Smith of Gregory D. Smith, P.A., Pensacola, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, PADOVANO, and MARSTILLER, JJ., CONCUR.